           Case 1:16-cr-10216-PBS Document 108-1 Filed 04/24/20 Page 1 of 2


From:             Jessica Thrall
To:               "CAA/Exec Assistant~"
Subject:          RE: USP Canaan
Date:             Wednesday, April 15, 2020 8:41:00 AM


Dear Warden Maiorana,

Please accept this request for a reduction in sentence pursuant to 18 U.S.C. § 3582 on behalf of
inmate Glenn Pearson, Reg. No. 99722-038. Given the extraordinary and compelling circumstances
created by the ongoing coronavirus pandemic, it is my understanding that Mr. Pearson did not file this
request himself.
Mr. Pearson seeks a reduction in sentence based on his debilitated medical condition, which places
him at significantly greater risk of contracting and/or suffering acutely from COVID-19, according to
the Centers for Disease Control. Specifically, Mr. Pearson suffers from diabetes, takes medication for a
heart condition and recently underwent bladder surgery. In particular, the CDC has stated that
diabetes puts individuals at higher risk for severe complications from Covid – 19. Mr. Pearson’s risk is
heightened by the particular circumstances in a prison facility which presents an ideal situation for
COVID-19 to spread. It is our understanding that at least one inmate has been diagnosed with Covid-
19 at USP Canaan. Further, Mr. Pearson is 64 years of age. Mr. Pearson cannot practice regular hand
hygiene, and cannot effectively socially distance himself from other inmates as the CDC cautions
every person in the United States to do to stop COVID-19’s spread.
If released, Mr. Pearson can reside at the home he owns with his wife Paula Pearson. Ms. Pearson can
be reached at 781-733-3906. On April 14, 2020, Mrs. Pearson confirmed that Mr. Pearson can reside
in their shared home if released.

Mr. Pearson received a 48 month sentence. He has a scheduled release date of July 26, 2021.
Please inform me of your decision on this request as soon as you can. Thank you for your
consideration of this request.
Sincerely,
Jessica Thrall, Assistant Federal Public Defender and appointed counsel for Mr. Pearson.


From: CAA/Exec Assistant~ <CAA/ExecAssistant~@bop.gov>
Sent: Tuesday, April 14, 2020 3:49 PM
To: Jessica Thrall <Jessica_Thrall@fd.org>
Subject: RE: USP Canaan

It would come through this email.

>>> Jessica Thrall <Jessica_Thrall@fd.org> 4/14/2020 3:43 PM >>>
Hi – thank you for this, I apologize, I meant the *email* address for the Warden.
Thank you!



From: CAA/Exec Assistant~ <CAA/ExecAssistant~@bop.gov>
Sent: Tuesday, April 14, 2020 3:23 PM
To: Jessica Thrall <Jessica_Thrall@fd.org>
        Case 1:16-cr-10216-PBS Document 108-1 Filed 04/24/20 Page 2 of 2


Subject: Re: USP Canaan

United State Penitentiary Canaan
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472

>>> Jessica Thrall <Jessica_Thrall@fd.org> 4/14/2020 10:00 AM >>>
Good morning,
I was wondering if you could please send me the email address for the Warden of USP Canaan.
Thank you!
Jessica Thrall
Attorney
Federal Defender Office
Boston, MA 02210
